Citation Nr: 0822950	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-06 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for rheumatoid 
arthritis.

2.  Whether the reduction in evaluation of the veteran's 
service connected head injury with post traumatic headaches 
and seizure disorder, from 80 percent to 10 percent effective 
November 1, 2005, was proper, to include the question of 
entitlement to an increased evaluation.

3.  Entitlement to a compensable evaluation for residuals of 
a left wrist fracture.

4.  Entitlement to a compensable evaluation for residuals of 
a right knee injury.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from April 1979 to August 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005, August 2005, and February 
2006 rating decisions by the Philadelphia, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The March 2005 decision denied increased evaluations for 
residuals of left wrist and right knee injuries, denied 
service connection for a left ankle disability, denied 
entitlement to TDIU, and proposed a reduction in the 80 
percent evaluation for residuals of a head injury.  The 
veteran filed a notice of disagreement (NOD) with the 
decision on these issues in April 2005.  The veteran was 
properly informed that the NOD was not accepted regarding the 
proposed reduction, as no final decision had been reached.  A 
statement of the case (SOC) was issued in February 2006 on 
the evaluations for the left wrist and right knee 
disabilities; TDIU was not addressed. 

The August 2005 decision implemented the proposed reduction 
in the evaluation of residuals of a head injury, from 80 
percent to 10 percent effective November 1, 2005.  The 
veteran filed an NOD to the decision in October 2005, and an 
SOC was issued in February 2006.  The veteran perfected his 
appeals from the March and August 2005 decisions with the 
timely filing of substantive appeals in February 2006.  The 
veteran limited his appeal to the evaluation issues; he was 
not continuing to appeal the denial of service connection for 
a left ankle disability.  Additional substantive appeals were 
filed in March and June 2006, again addressing only the 
evaluation issues.

The February 2006 decision declined to reopen a claim of 
service connection for rheumatoid arthritis.  The veteran's 
February 2006 substantive appeal on the evaluation issues was 
accepted as an NOD to that decision, and an SOC was issued in 
June 2006.  A June 2006 correspondence from the veteran has 
been accepted as a timely substantive appeal.

On VA Form 9's filed in March, February, and June 2006, the 
veteran stated that he wanted a personal hearing before a 
Veterans Law Judge, to be held at the Board's Washington, DC, 
office.  This hearing was scheduled, but in March 2008 
correspondence, the veteran stated that he would not be able 
to appear for the hearing.  He did not request rescheduling, 
and hence the hearing request is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  VA notified 
the veteran of the evidence and information needed to 
substantiate his claim in January and February 2005 
correspondences.

In response to this notice, the veteran submitted a VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, for July 2004 treatment 
at the M.S. Hershey Medical Center.  The veteran was struck 
by a bus in July 2004 and sustained multiple injuries.  He 
had earlier submitted a billing statement from the private 
provider.  Although the veteran at several points has 
requested that VA obtain the complete Hershey medical records 
for consideration, the record reflects that at no time did 
the RO make any attempt to do so.  VA is obligated by law to 
make reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency.  Reasonable 
efforts are defined as an initial request and at least one 
follow-up request.  38 C.F.R. § 3.159(c)(1).

The identified records are potentially relevant to all of the 
issues on appeal.  They may address the status of the 
veteran's disabilities prior to the accident in describing 
injury sustained in being struck.  They may address the 
etiology of diagnosed chronic conditions or the role of 
service connected disabilities in causing or contributing to 
the  accident.  For example, although a February 2005 VA 
examiner states that she reviewed the private records and 
based several conclusions upon them, the Board cannot 
determine if her characterization of the private findings is 
accurate, or whether the private doctor may have indicated 
some role of the head injury or knee disability in causing 
the veteran to fall in front of the bus, without seeing the 
actual records.  The veteran has alleged, by inference, that 
his head injury in some way contributed to him falling; the 
private records may include some indication of seizure 
activity, or the absence thereof, at the time of treatment.  
The VA examiner's summary of the records is not sufficient.

Further, as the medical evidence of record indicates that 
there may be degenerative changes of the service connected 
joints which would have predated the bus accident, additional 
findings and a medical opinion discussing the extent of 
disability attributable to documented in-service injuries, if 
any, is needed.  A review of the private medical evidence 
would be helpful in this, as it will describe the extent of 
the post-service injuries.

The Board notes as well that VA's duty to assist includes 
provision of an examination when necessary.  Here, although 
an examination was provided in connection with the evaluation 
of residuals of the head injury, the Board notes that VA 
subsequently has issued additional guidance with regard to 
evaluation of head injuries.  This includes issuing a new 
examination worksheet for traumatic brain injuries (TBI) (VBA 
Fast Letter 07-21 (September 11, 2007)) and providing 
guidance in identifying and evaluating all manifestations of 
TBI under the current rating schedule (VBA Training Letters 
06-03 (February 13, 2006) and 07-05 (August 31, 2007)).  In 
light of this guidance, and the findings in the February 2005 
VA examination, remand for additional examinations is 
required to ensure that the veteran's residuals of a head 
injury have been fully and fairly evaluated.

The United States Court of Appeals for Veteran's Claims (the 
Court) has recently interpreted VA's duty to notify in the 
context of claims for increased evaluation, as here.  The 
Court held that 38 U.S.C.A. § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

Several of the potentially applicable evaluation codes in 
this case, particularly involving evaluation of the joints, 
contain specific measurements to be met before an increased 
evaluation is granted.  Furthermore, the notice already 
provided to the veteran did not clearly direct him to provide 
information on the impact of his service connected 
disabilities on his daily life and work functioning.  A 
remand is required to correct these deficiencies in actual 
notice.

Finally, the Board notes that the veteran has expressed 
disagreement with the March 2005 denial of entitlement to 
TDIU.  The RO has indicated in internal memoranda included in 
the claims file and in correspondences to the veteran that it 
recognizes that the issue of entitlement to TDIU is on 
appeal.  The veteran has made repeated references to his 
inability to work.  The RO, however, as not issued an SOC on 
this issue.  The Court has held that where a notice of 
disagreement has been filed with regard to an issue, and an 
SOC has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of such.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  Thus this claim is being 
remanded for issuance of an SOC and to give the veteran the 
opportunity to complete an appeal.  38 U.S.C.A. § 7105; 
38 C.F.R. § 19.26 (2005); See Manlincon v. West, 12 Vet.App. 
238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
the notice required under 38 U.S.C.A. § 
5103, 38 C.F.R. § 3.159, and court 
precedent, including Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) 
(regarding VA policies and procedures with 
regard to assignment of effective dates 
and evaluations.) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) (regarding 
notice to the veteran of specific criteria 
for entitlement to an increased 
evaluation).  Such notice should include 
the rating criteria for Diagnostic Codes 
5003/5010, 5214, 5215, 5260, and 5261.

2.  The veteran should be asked to provide 
a new, completed VA Form 21-4142, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, for the MS Hershey Medical 
Center.  If a completed form is obtained, 
the RO should take appropriate steps to 
obtain the private treatment records.  In 
the alternative, the veteran should be 
asked to provide complete private 
treatment records which are not already of 
record.

3.  The veteran should be scheduled for a 
VA orthopedic examination.  The examiner 
must review the claims file in conjunction 
with this examination, to include any 
private records obtained as a result of 
this remand.  The examiner should describe 
any current disability of the left wrist 
or right knee.  The examiner should state 
whether any current disability or portion 
thereof, such as degenerative changes, is 
at least as likely as not (e.g., a 50 
percent or greater likelihood) related to 
documented in-service injuries.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

4.  The veteran should be scheduled for a 
VA TBI examination, using the examination 
worksheet set forth in Fast Letter 7-21.  
Complete neuropsychiatric testing should 
be accomplished, if necessary.  The 
examiner should describe all current 
manifestations of the veteran's service 
connected TBI, to include but not limited 
to consideration of headaches, seizures, 
memory problems, and sleep impairment.  
The examiner should clearly state whether 
any noted manifestation is supported by 
objective evidence, or is purely a 
subjective complaint.

5.  Thereafter, the RO should review the 
claims file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO should then 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate Supplemental 
Statement of the Case and provide the 
veteran with the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the veteran unless he is so 
notified.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

